Case 5:19-cv-02498-DSF-AFM Document 31 Filed 04/17/20 Page 1 of 2 Page ID #:1599



   1

   2

   3

   4

   5

   6

   7
                             UNITED STATES DISTRICT COURT
   8
                           CENTRAL DISTRICT OF CALIFORNIA
   9

  10
       THE STANDARD FIRE INSURANCE                Case No. 5:19-cv-02498 DSF (AFMx)
  11   COMPANY; TRAVELERS
       CASUALTY AND SURETY                        ORDER MOVING HEARING DATE
  12   COMPANY; GREAT AMERICAN                    AND SETTING BRIEFING
       INSURANCE COMPANY OF NEW                   SCHEDULE ON PLAINTIFFS’
  13   YORK, formerly known as American           SUMMARY JUDGMENT MOTION
       national Fire Insurance Company;           (ECF No. 24) AND EXTENDING
  14   VIGILANT INSURANCE                         TIME FOR DEFENDANTS TO
       COMPANY; CENTURY                           RESPOND TO INITIAL COMPLAINT
  15   INDEMNITY COMPANY, as                      (ECF No. 1)
       successor to CCI Insurance Company,
  16   as successor to Insurance Company of       New MSJ Hearing:
       North America; PACIFIC                     June 1, 2020
  17   EMPLOYERS INSURANCE                        1:30 p.m.
       COMPANY; and FEDERAL                       Dept. 7D
  18   INSURANCE COMPANY,
                                                  Complaint served: January 7, 2020
  19                  Plaintiffs,                 Trial date: none set
  20   v.
  21   ESTATE OF BETTY GOLDBERG,
       DECEASED and ESTATE OF AL
  22   GOLDBERG, DECEASED, by and
       through their successor in interest
  23   Daniel Rubin; and 220 W.
       GUTIERREZ, LLC, a Delaware limited
  24   liability company,
  25                  Defendants.
  26

  27
            Plaintiffs’ pending Motion for Summary Judgment or, in the Alternative, Partial

  28
       Summary Judgment (“Motion”) (ECF No. 24) is currently scheduled to be heard on

                                                -1-
                  ORDER RE BRIEFING AND HEARING ON SUMMARY JUDGMENT MOTION
                            AND TIME TO RESPOND TO INITIAL COMPLAINT
Case 5:19-cv-02498-DSF-AFM Document 31 Filed 04/17/20 Page 2 of 2 Page ID #:1600



   1   May 18, 2020. The parties to this action have stipulated and agreed through their
   2   counsel of record to move the hearing date for the Motion from May 18, 2020 to June
   3   1, 2020. The parties have also stipulated and agreed through their counsel of record
   4   that Defendants’ opposition to the Motion will be due on May 4, 2020, and that
   5   Plaintiffs’ reply thereto will be due on May 15, 2020. ECF No. 30.
   6        Defendants’ response to the initial Complaint (ECF No. 1) is currently due on
   7   April 20, 2020. The parties have stipulated and agreed through their counsel of record
   8   to extend Defendants’ deadline to file their Answer to the Complaint by two weeks,
   9   from April 20, 2020, to May 8, 2020.
  10        “Written stipulations affecting the progress of the case shall be filed with the
  11   Court, be accompanied by a separate order as provided in L.R. 52-4.1, and will not
  12   be effective until approved by the judge, except as authorized by statute or the
  13   F.R.Civ.P.” L.R. 7-1. “[T]he pertinent elements requested in the stipulation shall be
  14   set forth in the [proposed] order,” which “shall be submitted as provided in L.R.
  15   5-4.4.” L.R. 52-4.1.
  16        The parties’ request to move the hearing date and set the briefing schedule on
  17   the Motion (ECF No. 24) and to extend Defendants’ deadline to file their Answer to
  18   the Complaint (ECF No. 1) is hereby GRANTED.
  19        The hearing on the Motion (ECF No. 24) is continued to June 1, 2020. The time
  20   and location of the hearing remain unchanged. Defendants’ opposition to the Motion
  21   is due on May 4, 2020. Plaintiffs’ reply thereto is due on May 15, 2020. Defendants’
  22   Answer to the Complaint (ECF No. 1) is due on May 8, 2020.
  23        Based on the parties’ stipulation,
  24        IT IS SO ORDERED.
  25    DATED: April 17, 2020
  26                                  Honorable Dale S. Fischer
                                      UNITED STATES DISTRICT JUDGE
  27

  28
                                                 -2-                  Case No. 5:19-cv-02498 DSF (AFMx) .
                   ORDER RE BRIEFING AND HEARING ON SUMMARY JUDGMENT MOTION
                             AND TIME TO RESPOND TO INITIAL COMPLAINT
